DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 19 October 2021 for the application filed 21 November 2019. Claims 1-6 and 8-12 are pending:
Claim 7 has been canceled; and
Claims 1, 4-6, 8, and 9 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments and amendments filed 19 October 2021 have been fully considered.
Applicant’s amendments have overcome the Claim Objections of Claims 1, 4, 5, 6, and 9; these objections have been withdrawn. Please note that Claim 1 remains objected.
Applicant’s amendments and arguments have sufficiently addressed the 35 USC 112(b) enablement rejection of Claim 8; this rejection has been withdrawn.
Applicant’s amendments and arguments have sufficiently addressed the 35 USC 112(b) indefiniteness rejections of Claims 1-12; these rejections have been withdrawn.
Applicant’s amendments and arguments with respect to the 35 USC 103 obviousness rejection of independent Claim 1 as obvious over MORROW with evidentiary support from JONES have been fully considered and are persuasive. However, upon further consideration, new grounds of rejection have been made for independent Claim 1 under 35 USC 103 as obvious over MORROW.
Applicant traverses the obviousness rejections citing that the claimed invention produces “a solvent-free cannabis extract that retains both the cannabinoids and the volatile terpenoids of the cannabis material in the same fraction, without separating cannabinoids and terpenoids” (pg. 9, top). Applicant continues, citing that MORROW fails to use a chilled chamber to retain volatile terpenoids and asserts that MORROW’s teachings would result in the highly volatile terpenoids separating from the cannabinoids remaining in the chamber. Primarily for these reasons, Applicant argues the rejection of Claim 1 based on MORROW with evidentiary support from JONES should be withdrawn.
The Examiner respectfully disagrees.
Applicant argues that MORROW’s taught process results in the separation of terpenoids and derivatives thereof from cannabinoid extracts due to various factors. While not admitting MORROW discloses a process that results in such a separation, Applicant is citing limitations not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). MORROW discloses solvation of cannabinoid plant in liquefied hydrocarbon gas solvent, filtration, and vacuum drying under temperature controlled conditions. No claim limitations are directed toward terpenoids or their separation or lack thereof.
All other arguments have been indirectly addressed.

Claim Objections
Claim 1 is objected to because of the following informalities:
The phrasing of “thereby obtaining an initial cannabis extract which passes through the one or more filters and a remainder fraction that is retained by the one or more filters” remains unclear due to a number of grammatical issues.
Please amend as: “thereby obtaining an initial cannabis extract that passed through the one or more filters and a remainder fraction .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 12 /are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1).
	Regarding Claim 1, MORROW discloses a process for producing an extract from a cannabis plant material without destroying or degrading desired chemicals contained in the plant material (i.e., a method of producing a cannabis extract and remainder fraction; p0006). The process uses a cold trap system comprising a sealable chamber to which plant material is charged under a vacuum at unelevated temperatures (i.e., a vacuum cold trap system). 
Pulverized cannabis plant material (p0027) is dissolved in a solvent to produce a solution (i.e., immersing a quantity of pulverized cannabis in a solvent… thereby producing a solvent-rich cannabis extract); the solution is then filtered to produce a filtrate and optionally filtered repeatedly until a final filtrate is produced (i.e., passing the solvent-rich cannabis extract through one or more filters thereby obtaining an initial cannabis extract and a remainder fraction; p0029). The final filtrate is subjected to vacuum drying at a low temperature (i.e., placing the initial cannabis extract in a… vacuum chamber; p0029) and the resultant extract is collected as a solid or a liquid (p0032). Such a process advantageously avoids the degradation and destruction of desired terpenes and terpene derivatives (p0008).
	Regarding the claimed solvent, MORROW discloses that the solvent includes butane (p0030) among other hydrocarbons (p0068) and further provides embodiments where only butane is used in solvent extraction (i.e., a solvent consisting of a liquefied hydrocarbon gas; p0033, p0113).
	Regarding the claimed process operating temperatures, MORROW further discloses that in general, the temperature can be controlled throughout the process to advantageously provide different desired chemical compositions (p0034). During solvation, MORROW discloses that the solvent can be kept at about -35°C to form a solvate with the wet or dry plant material to advantageously eliminate undesired chemical compounds, including fats and waxes (i.e., immersing a quantity of pulverized cannabis in a solvent… at a temperature between about -15°C and about -35°C; p0033). During vacuum drying, the temperature is increased to no warmer than about 25°C (i.e., allowing the chamber to warm up to between about 24°C and about 27°C; p0032); advantageously, under such controlled low temperatures in a vacuum, delicate aromatic chemical compounds will not be destroyed or degraded by heat (p0034).
While MORROW is deficient in explicitly disclosing a chilled vacuum chamber having an initial temperature between about 0°C and -35°C as claimed, MORROW does disclose that the use of unelevated low temperatures in the vacuum chamber cold trap system can produce extracts enriched with desirable terpenes and terpene derivatives (p0080). Compared with conventional extractions whereby heat can degrade and destroy these desirable volatile compounds, performing the taught process under vacuum and low temperatures advantageously avoids oxidation and degradation of these compounds (p0080-0081). Indeed, MORROW discloses repeated extraction processes conducted at unelevated low temperatures followed by a series of subsequent extractions at descending temperatures to extract desired terpenes and terpene derivatives (p0081). Thus, one of ordinary skill in the art at the time of the filing of the 
Regarding Claim 2, MORROW makes obvious the method of Claim 1. MORROW further discloses a variety of combinations of solvents can be utilized, including hydrocarbons, such as propane, butane, and isobutane (i.e., wherein the liquefied hydrocarbon gas is selected from the group consisting of n-butane, isobutane, propane, and mixtures of the same; p0068).
Regarding Claim 12, MORROW makes obvious the method of Claim 1. MORROW further discloses the plant material maceration step can run for “an appropriate periods of time”, e.g., several minutes, hours or days, depending on the desired extraction (p0069). For example, MORROW discloses 30 minutes maceration time (p0120), which reads upon the claimed range of about 20 to about 60 minutes.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, and further with evidentiary support from JONES (US PGPub 2017/0252385 A1).
Regarding Claims 3 and 4, MORROW makes obvious the method of Claim 2. MORROW further discloses a variety of combinations of solvents can be utilized, including hydrocarbons, such as propane, butane, and isobutane (p0068). MORROW is deficient in explicitly disclosing the liquefied hydrocarbon gas is a mixture of about 6 parts by volume n-butane and about 4 parts by volume isobutane (Claim 3) or the solvent is a mixture of about six parts by volume propane and about four parts by volume n-butane (Claim 4).
However, such limitations are considered result-effective variables optimizable by one of ordinary skill in the art and are dependent on the desired composition of the desired cannabis extract and the solvent extraction process. For instance, as evidenced by JONES, hydrocarbon solvents can be used so long as they do not exceed the operational pressure specifications of extractor devices; i.e., the solvents should be capable of extracting desired compounds from plant material and have a boiling point below that of the extracted material (p0180). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, because the claimed inventive method has not identified a desired cannabis extract, and because MORROW has disclosed the combined use of .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, and further with evidentiary support from REUSABLE COFFEE FILTER (Amazon Product Page; accessed 15 April 2021).
Regarding Claim 5, MORROW makes obvious the method of Claim 1. MORROW further discloses that after the plant material has been macerated, plant particulates may be filtered off from the resultant suspension to advantageously enhance the quality of the product; filtration methods include strainers, fine mesh sieves or muslin cloths (p0071). MORROW further discloses filtering the solvate through a coffee filter (p0033). While MORROW fails to explicitly disclose the pore dimensions of a coffee filter, commercially available coffee filters are known to have pore sizes of approximately 5-µm (REUSABLE COFFEE FILTER, §“About this item”). Absent showings of significance or unexpected results other than to remove unwanted plant particulate matter, the claimed limitation of the one or more filters having pore sizes between about 220 µm and about 5 µm would have been obvious to one of ordinary skill in the art at the time of the filing of the invention, due to MORROW’s disclosure of coffee filters and the commercial availability of 5-µm pore size coffee filters.
Regarding Claim 6, MORROW makes obvious the method of Claim 5. MORROW further discloses a method of producing a cannabis extract and remainder fraction using a coffee filter (p0033). While MORROW fails to explicitly disclose the pore dimensions of a coffee filter, commercially available coffee filters include those with 5-µm pore sizes (REUSABLE COFFEE FILTER, §“About this item”). Absent showings of significance or unexpected results other than to remove unwanted plant particulate matter, the claimed limitation of filters having pore sizes of about 5 µm would have been obvious to one of ordinary skill in the art at the time of the filing of the invention, due to MORROW’s disclosure of coffee filters and the commercial availability of 5-µm pore size coffee filters.
Furthermore, the claimed limitation “wherein the remainder fraction is retained by the one or more filters having a pore size of about 5 µm” is directed toward an intended result due to the use of the claimed one or more filters. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. In this case, MORROW discloses using coffee filters to recover a concentrate and eliminate undesired chemical compounds (p0033)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, and further in view of KO et al. (US PGPub 2020/0086229 A1) with evidentiary support from PAYACK (US PGPub 2016/0228787 A1).
Regarding Claim 8, MORROW makes obvious the method of Claim 1. MORROW is deficient in disclosing the step of applying a vacuum takes between about 96 hours and about 168 hours.
KO discloses the solvent extraction of cannabis extracts from cannabis plant material (abstract). A solvent mixture (butane, propane, and isobutane; p0021) used in the extraction is removed in a purge step by heating under vacuum for 3-4 days (i.e., 72-96 hours), which overlaps with the claimed range between about 96 hours and about 168 hours and therefore, establishes a case of prima facie obviousness (MPEP 2144), to remove traces of solvent from the cannabis oil concentrate (p0029). Advantageously, the removal of butane is a necessary safety precaution given the toxicity of butane (PAYACK, p0013). Thus, at the time of the filing of the invention, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include a prolonged purging step of 96 hours as made obvious by KO in the method of producing a cannabis extract and remainder fraction made obvious by MORROW.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, and further in view of DIBBLE et al. (US PGPub 2017/0008870 A1).
	Regarding Claim 9, MORROW makes obvious the method of Claim 1. MORROW is deficient in disclosing using solid carbon dioxide to achieve the initial temperature of the chilled vacuum chamber.
	DIBBLE discloses a process for obtaining high purity cannabinoid solvent extract from cannabis plant (abstract). In one step of the method, DIBBLE cools a butane solvent extract contained in a beaker by setting the prima facie obvious to one of ordinary skill in the art to substitute one method for the other with a reasonable expectation of success. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious (MPEP §2143.01 B).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, or, in the alternative, further in view of BARONE et al. (US Patent 10,864,525).
Regarding Claim 10, MORROW makes obvious the method of Claim 1. MORROW further discloses the plant material can be pulverized to advantageously increase the efficiency of the maceration step (p0070). MORROW is deficient in disclosing the pulverized cannabis results from cryogenic grinding of frozen cannabis.
	However, such a limitation is an intended result of the claimed pulverized cannabis and has no bearing on the patentability of the instantly claimed method of producing a cannabis extract. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Because MORROW has disclosed the use of pulverized cannabis, the means by which the pulverized cannabis is obtained has no bearing on the patentability of the instant invention unless it can be shown that such cryogenic grinding yields an inherently distinct or significantly different product than the pulverized cannabis disclosed by MORROW.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORROW (US PGPub 2020/0237840 A1), as applied to Claim 1, and further in view of CUMINGS et al. (US PGPub 2017/0002292 A1).
	Regarding Claim 11, MORROW makes obvious the method of Claim 1. MORROW is deficient in disclosing the immersing step takes place in a bidirectional column equipped with a chilled dewaxing jacket.
	CUMINGS discloses a closed loop extraction method of oils from cannabis plant material (p0036) comprising a flow-through dewaxing vessel for flowing extract oils from a collection vessel through the dewaxing vessel (i.e., a bidirectional column) to a filter to remove any solidified waxes; said dewaxing vessel is at a lower temperature (i.e., a chilled dewaxing jacket; p0012). This dewaxing process advantageously allows for precipitated wax to be removed from the process to produce a higher purity extract oil (p0019, p0043). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide a bidirectional column equipped with a chilled dewaxing jacket as taught by CUMINGS in the method of producing a cannabis extract and remainder fraction made obvious by MORROW.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777